In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kangs County (Schneier, J.), dated May 9, 2003, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $80,000.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendants’ contention, the plaintiffs proof was sufficient to show that her injuries were caused by the motor vehicle accident with the defendants, which occurred on July 19, 1995 (see Matott v Ward, 48 NY2d 455, 459, 461 [1979]; People v Bethune, 105 AD2d 262 [1984]; cf. Andre v Seem, 234 AD2d 325 [1996]). Thus, the verdict in favor of the plaintiff was based on legally sufficient evidence, as the evidence presented at the trial provided a rational basis for the jury determination (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]).
The defendants’ remaining contentions are without merit. Santucci, J.E, Florio, Schmidt and Mastro, JJ., concur.